PER CURIAM.
Plaintiff in a personal injury action has appealed from á judgment entered pursuant to a jury verdict finding defendant guilty of negligence and awarding damages in the amount of $795.55 plus’ costs. This award was less than the plaintiff’s total out-of-pocket expenses. Motion for new trial, made by the plaintiff, was denied and *813judgment was entered pursuant to the jury’s verdict.
The sole point raised is whether the trial court erred in denying plaintiff’s motion for a new trial upon the contention damages awarded were inadequate because the jury failed to consider all the elements of damages involved.
Having heard oral argument and considered the record and briefs, we conclude the judgment appealed should be affirmed upon the authority of Chomont v. Ward, Fla.1958, 103 So.2d 635. See Glasser v. Leary, Fla.1953, 67 So.2d 683.
HORTON, C. J., PEARSON, J., and MILLEDGE, STANLEY, Associate Judge, concur.